Citation Nr: 9935201	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing at the regional office 
(RO) in June 1999, he acknowledged that he wished to cancel 
his request for a hearing before a traveling member of the 
Board (transcript (T.) at p. 4).


FINDINGS OF FACT

1.  By a Board decision in May 1987, the claim for service 
connection for a low back disorder was denied.

2.  The evidence submitted since the May 1987 Board decision 
pertinent to the claim for service connection for a low back 
disorder bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claim.  

3.  There is competent medical evidence of record to show 
current low back disability and a causal link between that 
disability and service.


CONCLUSIONS OF LAW

1.  The May 1987 Board decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has been submitted since the 
May 1987 Board decision pertinent to the claim for service 
connection for a low back disorder, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156 (1999).

3.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the Department of Veterans Affairs (VA) must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

The May 1987 Board decision denied the veteran's claim for 
service connection for a low back disorder, concluding that 
complaints of back pain noted in service were acute and 
transitory episodes, which resolved without demonstrable 
residuals prior to separation from service.  The Board 
further determined that any back abnormality then-currently 
demonstrated could not be concluded to have had its onset in 
service.  Thereafter, the veteran filed an application to 
reopen the claim for service connection for a low back 
disorder in January 1996.

The Board's May 1987 decision was the last final denial as 
the veteran claim for service connection for a low back 
disorder.  See Evans v. Brown, supra.

Since the May 1987 Board decision, additional pertinent 
evidence has been received as to this claim (some of which 
was already of record), which consists of VA outpatient and 
inpatient treatment records for the period of April 1986 to 
February 1998, VA medical examination reports from February 
1995 and September and October 1997, private medical records 
for the periods of August 1985 to May 1989 and March 1996 to 
September 1997, prison medical records for the period of 
April 1992 to April 1994, two witness statements, and the 
veteran's hearing testimony from June 1999.  

Private medical records for the period of August 1985 to May 
1989 reflect that in August 1987, the veteran complained of 
lumbar radiating back pain with muscle spasms since service 
in 1973, which later worsened in 1977.  At this time, the 
veteran reported frustration with the medical system for the 
inability to help him and with the VA system for not giving 
him disability.  The assessment was chronic low back pain.  
In September 1987, the assessment was somatic dysfunction of 
the lumbar spine probably due to short left leg and rule out 
degenerative disc disease.  In January 1989, the veteran 
complained of increased back pain since his previous 
consultation, and the assessment included chronic low back 
pain, rule out herniated nucleus pulposus, and short left 
leg.  In April 1989, the veteran reported continued back 
pain, at which time the veteran stated that a recent complete 
spinal myelogram revealed negative findings.  The assessment 
included chronic low back pain of unknown etiology and short 
left leg.  

VA outpatient and inpatient treatment records for the period 
of April 1986 to May 1989 reflect that in July 1986, the 
veteran complained of disabling low back pain and X-rays of 
the lumbar spine were interpreted to reveal negative 
findings.  In September 1986, the veteran again complained of 
low back pain.  April 1987 lumbar spine X-rays also revealed 
negative findings except for mild thoracolumbar scoliosis.  
In May 1987, the veteran complained of back pain with onset 
described as in the service.  The impression was musculo-
skeletal back pain, much of which was suspected to be 
embellished.  In August 1987, the veteran reported for 
additional medication for his back pain, and he received 
additional treatment and medication in September and November 
1987.  

A VA outpatient treatment record from June 1988 reflects an 
assessment of chronic low back pain and additional medication 
was prescribed.  In September 1988, the veteran complained of 
a little more back pain and it was noted that the veteran had 
been moving furniture.  The assessment was chronic low back 
pain of unknown etiology.  In November 1988, the veteran 
complained of intermittent back pain, which had recently 
become more frequent.  At this time, the physician commented 
that the veteran presented a variety of vague, migratory 
aches and pains of 10 to 15 years duration, and a primary 
complaint of low back pain.  It was further noted that the 
veteran complained of intermittent numbness in all 
extremities lasting for short periods, but that there were no 
clear symptoms of radiculopathy.  The assessment was 
musculoskeletal pain with no evidence of radicular symptoms, 
and the examiner indicated that there was a good deal of 
"embellishment" here.  X-rays from November 1988 were 
interpreted to reveal negative findings except for slight 
scoliosis.  In May 1989, the veteran complained of spasms in 
the low back and was given additional medication.

A May 1989 private medical report from Dr. B. reflects that 
she examined the veteran for multiple pain complaints which 
included low back pain.  The veteran reported a history of 
straining his back during the service in 1973, and that his 
back pain became chronic with worsening over the previous six 
to seven years.  The veteran recalled that at some point he 
had been told that he had problems in the L2-5 area.  The 
impression included diffuse fibrositis with significant 
shortening of two joint muscle groups, mild leg discrepancy 
with shortened left leg, and symptom magnification.

Prison medical records for the period of April 1992 to April 
1994 reflect that in May 1992, the veteran complained of low 
back pain since a 1973 injury in service.  In September 1992, 
X-rays of the lumbar spine were interpreted to reveal 
moderate narrowing of the intervertebral disc space at the 
level of L5-S1 with associated hypertrophic spurring, and the 
impression was that there were degenerative changes at the 
level of L5-S1.  Overall examination at this time indicated 
that the veteran reported multiple somatic complaints of low 
back pain and discomfort.  The assessment was chronic back 
pain secondary to degenerative changes.  In February 1993, it 
was noted that the veteran sought medication for his 
continuing back complaints.  

VA outpatient and inpatient records for the period of 
September 1994 to January 1995 reflect that in September 
1994, the veteran complained of back pain and wanted to get 
started at the clinic.  The diagnostic impression was back 
pain.  VA lumbar spine X-rays in October 1994 were 
interpreted to reveal narrowing of the L5-S1 intervertebral 
disc and minimal anterior osteophyte formation at this level.  
The impression was intervertebral disc narrowing at L5-S1, 
consistent with degenerative change.  A VA domiciliary 
discharge summary for the period of September 1994 to January 
1995 discloses that the veteran reported fracturing his left 
lower extremity as an infant which had resulted in the 
shortening of his left leg, and that his primary complaint 
was chronic low back pain.  The diagnoses included chronic 
low back pain.  In January 1995, a kinesiologist commented 
that the veteran did not demonstrate any pain with his back 
in changing his posture from standing to sitting and back, 
which he did several times.

VA post-traumatic stress disorder (PTSD) examination in 
February 1995 noted the veteran's complaints of back pain.

VA outpatient and inpatient records for the period of 
February 1995 to August 1996 reflect that in March 1995, the 
veteran complained of chronic low back pain without a 
radicular component.  In September 1995, the veteran reported 
that his chronic back pain was worse and that he needed a 
refill of medicine.  In December 1995, it was noted that the 
veteran had a back problem, but that this was "belied by his 
swaggering gait, painless movement, ability to arise without 
support, etc."  In February 1996, an emergency department 
report reflects that the veteran received treatment for low 
back and neck discomfort reportedly resulting from a motor 
vehicle accident earlier that morning.  The veteran also 
reported that he had chronic back pain secondary to an Army 
injury that was somewhat worse, and that since the motor 
vehicle accident, he also had neck discomfort.  The diagnosis 
at this time was neck and low back pain, post motor vehicle 
accident, with associated headache.  In March and August 
1996, the veteran again complained of back discomfort and 
sought a refill of his medication.

Private medical records for the period of March 1996 to 
February 1997 indicate that in March 1996, the veteran was 
involved in an automobile accident and the assessment was 
history of chronic low back pain with possible aggravation of 
pain with recent injury.  March 1996 X-rays of the lumbar 
spine were interpreted to reveal some narrowing at the L4-5 
disc and hypertrophic degenerative changes at the lumbosacral 
joint.  April 1996 records reflect an assessment which 
included history of chronic low back pain with probable 
reaggravation of pain with recent injury.  In the beginning 
of May 1996, the veteran still complained of a painful back.  

A May 1996 private medical report from Dr. B. noted that the 
veteran had previously reported his original injury to the 
back in 1975 with management through the VA domiciliary and 
that there was recent aggravation due to a car accident.  An 
April 1996 medical report from Dr. P. revealed a diagnosis 
which included discogenic low back pain and idiopathic lumbar 
scoliosis.  In August 1996, the low back condition was 
considered unchanged and was noted to be of longstanding 
duration.  The veteran received additional periodic treatment 
for back pain throughout the remainder of 1996, and again, in 
January and February 1997.  Additional private medical 
records reflect complaints of back pain in May 1997 and a 
twisting injury to the veteran's back in July 1997.

A witness statement from the veteran's mother, received in 
May 1996, reflects that the veteran complained of back pain 
after his return from the service, and that he was still 
complaining about the same back pain.

Additional private medical records reflect complaints of back 
pain in May 1997 and a twisting injury to the veteran's back 
in July 1997.

A VA general medical examination in September 1997 revealed 
that the veteran reported a history of a musculoskeletal 
disorder which began in the service.  

A September 1997 VA joints examination indicated that the 
veteran reported a continuation of his back pain after 
leaving the military.  Since the military, he had had one 
injury to the back that was work-related and two automobile 
accidents that involved injury to the back.  The veteran 
noted that his biggest problem was his back.  In his 
assessment, the examiner noted that there was a history of 
back pain starting in the military and continuing.  The 
continuing back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability and the lower 
extremity symptoms were diagnosed as referred distress.  

September 1997 VA peripheral nerves examination revealed that 
the veteran related his low back pain to 1972 with lifting in 
service.  The examiner revealed the claims file and found 
that it did not support any back injury at the time the 
veteran suffered his inguinal injury in service.  The 
impression was mechanical low back pain secondary to lumbar 
scoliosis, and the examiner commented that the veteran's 
subjective complaints were outweighed by objective findings.

An October 1997 VA PTSD examination also noted a diagnosis of 
discogenic back pain.  The report from this examination 
further noted that discrepancies between back pain claims and 
observed behavior were noted by a VA physician in December 
1995 and a kinesiologist in January 1995, and secondary gain 
was suspected by a physician in August 1997.  It was believed 
that in general there had been discrepancy in the vehemence 
in the veteran's claims and observed pathology.

A second written statement from the veteran's mother, dated 
in November 1998, indicates that the veteran hurt his back in 
1973 while in the service, and that he had had a lot of 
physical pain in his back.  She further indicated that his 
pain had gotten worse.

At his personal hearing in June 1999, the veteran testified 
to the episodes of injury to his back in the service (T. at 
pp. 1-2).  He began going to the VA for treatment for low 
back pain about nine or ten years after his discharge from 
the service (T. at p. 3).  He indicated that his pain in the 
back was getting worse (T. at p. 3).  He denied any injuries 
to his back since the service and indicated that no VA 
physician had commented that his current back pain was due to 
the injuries he described in service (T. at p. 4).  


II.  Analysis

During the pendency of this case, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In its analysis and reasoning in the August 1999 supplemental 
statement of the case, the RO followed the definition of new 
and material evidence contained within 38 C.F.R. § 3.156, and 
concluded that the additional evidence submitted into the 
record since the May 1987 Board decision merely reflected 
additional treatment of the low back and was therefore 
cumulative and not sufficient to justify the reopening of the 
claim for service connection for a low back disorder.  Thus, 
it is not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board has considered the evidence and contentions 
received since the Board decision in May 1987, and finds that 
it most importantly consists of the September 1997 VA joints 
examiner's assessment that the veteran had a "history of 
back pain starting in the military" and continuing, that the 
continuing back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability and that the lower 
extremity symptoms were diagnosed as referred distress.  It 
is clear that the mere transcription of history by a medical 
provider can not transform statements of medical history into 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, a link between a current disability and service is not 
established simply where a provider transcribes statements 
from a claimant indicating a disability originated in 
service, particularly where the transcription is recorded as 
part of the medical history.  Where, however, the statement 
is recorded as part of the examiner's assessment, it is at 
least ambiguous as to whether the statement of history has 
been "enhanced" by the medical expertise of the provider.  
This is the circumstance presented in this matter and 
therefore the Board will find that this piece of the 
additional evidence and material of record in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the opinion of the 
September 1997 VA joints examiner is sufficient to make the 
claim well grounded.  The Board notes that in a merits 
determination, however, no such presumption of credibility 
attaches. 


ORDER

New and material evidence having been received to reopen the 
veteran's claim for service connection for a low back 
disorder, the claim is reopened.


REMAND

While the Board has determined that the September 1997 VA 
joints examiner's medical opinion constituted new and 
material evidence in its linkage of current low back 
disability and service, and that the veteran's claim for 
service connection for a low back disorder is well grounded, 
the Board notes that there are other medical opinions of 
record that do not place the onset of current back disability 
in service, and the record reflects multiple low back 
disorders without an opinion as to the correct diagnostic 
classification for the veteran's current low back disability.  
Furthermore, there is abundant evidence from medical 
providers indicating that the claimant's subjective 
complaints has been noted repeatedly to be out of line with 
the objective findings.  This circumstance raises a 
fundamental question of credibility.  As noted above, under 
the case law the Board can not address questions of 
crediblity at the stage of determining whether new and 
material evidence has been presented.  Once a matter is 
addressed on the merits, crediblity is for consideration; it 
certainly has been raised in this matter.  Consequently, the 
Board finds that additional medical examination is warranted 
as to the veteran's claim for service connection for a low 
back disorder, and that this development must take account of 
the credibility questions raised by the record.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any low back 
disorder.  Any medical records other than 
those now on file pertaining to any low 
back disorder should be obtained and 
associated with the claims folder.

3.  The RO should then arrange for an 
examination by an appropriately qualified 
physician for the purpose of ascertaining 
the nature and etiology of any low back 
disorder.  All necessary special studies 
are to be accomplished.  The claims file, 
including a copy of the September 1997 VA 
joints examiner's report, and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include a detailed account of all 
pathology demonstrated as a result of the 
examination, and the examiner is 
requested to formulate responses to the 
following:

(a) What is the correct diagnostic 
classification of any low back disorder 
currently revealed on examination?

(b) What is the degree of medical 
probability that any such low back 
disability is causally related to service 
or, if arthritis is present, to a period 
of one year following service?  In 
addressing this question, the examiner 
should first proceed on the premise that 
greater weight should be accorded to the 
objective findings of record and the 
opinions of medical providers that the 
claimant's subjective complaints have not 
been supported by objective findings, 
than to the claimant's subjective reports 
of symptoms and history.  In the 
alternative, the physician may offer an 
opinion based upon whatever he determines 
is a correct history of the disability as 
established by any evidence of record, 
including the subjective complaints and 
reports of medical history provided by 
the claimant.  

If the examiner can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  He or she should also provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disorder.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

